 


110 HR 6294 IH: To provide for a comprehensive study by the National Research Council of the National Academies to assess the water management, needs, and conservation of the Apalachicola-Chattahoochee-Flint River System.
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6294 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2008 
Mr. Boyd of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for a comprehensive study by the National Research Council of the National Academies to assess the water management, needs, and conservation of the Apalachicola-Chattahoochee-Flint River System. 
 
 
1.Study on the Apalachicola-Chattahoochee-Flint River System 
(a)National Research Council StudyNot later than 60 days after the date of enactment of this Act, the Secretary of the Army shall enter into an agreement with the National Research Council of the National Academies under which the Council shall conduct a comprehensive study of the water management, needs, and conservation of the Apalachicola-Chattahoochee-Flint River System (in this Act referred to as the ACF River System). 
(b)Matters To be addressedThe study under subsection (a) shall include the following: 
(1)A summary of the existing body of scientific knowledge on— 
(A)the ecology, hydrology, geomorphology, and biogeochemistry of the Apalachicola River and the greater ACF River System; 
(B)the ecosystem services provided by the Apalachicola River; 
(C)the impact of variation in freshwater flow on the ecology of the river and downstream coastal ecosystems, including the Apalachicola Bay ecosystem; and 
(D)how to restore the natural hydraulic function of the ACF River System, including restoration of floodplains and wetlands. 
(2)An assessment of models that serve as the basis for the master manuals of the ACF River System. 
(3)An assessment of water availability, supply options, demand-management alternatives, and socioeconomic factors that influence uses in the ACF River System, including water quality, navigation, hydropower, recreation, in-stream ecology, and flood control. 
(4)An assessment of policies, regulations, and other factors that affect Federal water project operations. 
(5)Recommendations for an approach to determine water limits that recognize the needs of all water users along the ACF River System, including adequate in-stream flow requirements. 
(6)Recommendations for any additional measures to address the long-term watershed management needs of the ACF River System as the National Research Council considers appropriate. 
(c)ReportNot later than 2 years after entering into an agreement under subsection (a), the National Research Council shall submit to the Secretary of the Army and Congress a report containing the findings of the study under subsection (a) and such other recommendations as the Council considers appropriate. 
(d)Authorization of appropriationsFor the purpose of carrying out this Act, there is authorized to be appropriated $1,200,000. 
 
